  4:20-cr-03012-JMG-CRZ Doc # 21 Filed: 07/01/20 Page 1 of 2 - Page ID # 34



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:20CR3012

    vs.
                                                         ORDER
ELIAS MENDOZA,

                  Defendant.



       Defense counsel has moved to withdraw due to a conflict of interest.
 (Filing No. 20). Defendant is eligible for appointed counsel pursuant to the
 Criminal Justice Act, 18 U.S.C. §3006A, and the Amended Criminal Justice
 Act Plan for the District of Nebraska.


       IT IS ORDERED:

       1)     Defense counsel's motion to appoint new counsel, (Filing No.
       20), is granted. Toni M. Leija-Wilson Is hereby withdrawn as counsel,
       and shall promptly notify Defendant of the entry of this order.

       2)     The clerk shall delete Toni M. Leija-Wilson from any future ECF
       notifications herein.

       3)   The clerk shall forward this memorandum and order to the
       Federal Public Defender.

       4)     The Federal Public Defender shall forthwith provide the court with
       a draft appointment order (CJA Form 20) bearing the name and other
       identifying information of the CJA Panel attorney identified in
       accordance with the Criminal Justice Act Plan for this district. .

       5)   The newly appointed counsel shall promptly file an entry of
       appearance on behalf of Defendant.
4:20-cr-03012-JMG-CRZ Doc # 21 Filed: 07/01/20 Page 2 of 2 - Page ID # 35



     6)   Defendant's change of plea hearing will be held before the
     undersigned magistrate judge on July 29, 2020 at 10:30 a.m..
     Defendant is ordered to appear at this hearing.

     7)     For the reasons stated by counsel, the Court finds that the ends
     of justice served by continuing Defendant's plea hearing outweigh the
     interest of Defendant and the public in a speedy trial. Accordingly, the
     time between today's date and the district court judge's acceptance or
     rejection of the anticipated plea of guilty shall be excluded for speedy
     trial calculation purposes. 18 U.S.C. § 3161(h)(7). Failing to timely
     object to this order as provided under this court’s local rules will be
     deemed a waiver of any right to later claim the time should not have
     been excluded under the Speedy Trial Act.


   Dated this 1st day of July, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
